In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                      ___________________________

                           No. 02-18-00342-CR
                           No. 02-18-00343-CR
                           No. 02-18-00344-CR
                           No. 02-18-00345-CR
                           No. 02-18-00346-CR
                           No. 02-18-00347-CR
                      ___________________________

                  MIGUEL DWAYNE HOBDY, Appellant

                                      V.

                          THE STATE OF TEXAS


                     On Appeal from the 213th District Court
                             Tarrant County, Texas
Trial Court Nos. 1496357D, 1496501D, 1496502D, 1496597D, 1496599D, 1496603D


                 Before Sudderth, C.J.; Bassel and Womack, JJ.
                  Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      Appellant Miquel Dwayne Hobdy appeals his1 six convictions for aggravated

robbery with a deadly weapon (a firearm) stemming from five robberies committed in

Arlington and Fort Worth on February 13 and 14, 2017. In one issue, Hobdy argues

that the evidence is insufficient to support his convictions. Specifically, Hobdy argues

that the evidence is insufficient to establish that he was the perpetrator of the

robberies. Because we hold that there is sufficient evidence to support the jury’s

determination that Hobdy was the perpetrator, we will affirm.

                                  II. BACKGROUND

      After obtaining an arrest warrant for Hobdy, Fort Worth police located Hobdy

in Louisiana. He was then extradited back to Fort Worth where the State charged

Hobdy with six counts of aggravated robbery with a deadly weapon.

      At trial, Brenda Velasquez testified that she was working as a sales associate for

MetroPCS on the evening of February 13, 2017. As she assisted a customer, a person

with “a purple wig [wearing] bright colors” came into the store. Velasquez said that

the person was looking around the store nervously, clenching his jacket tightly “as if it

was cold.” After the customer that Velasquez was assisting left, the person in the

      1
       At trial, Hobdy testified that he considers himself to be a “transgendered
female.” In his brief, Hobdy states that he prefers to be referred to through the use
of female pronouns, although many of the witnesses at trial referred to the perpetrator
as a man dressed like a woman. In the opinion, we will use the generic pronouns
“he,” “him,” “himself,” and “his” to avoid confusion.

                                           2
“purple wig” came to the counter and asked to purchase a phone charger. As

Velasquez reached for a charger, she noticed that the person “pulled out [a] gun from

underneath his armpit.” As the robber held the gun close to himself while pointing it

at Velasquez, the robber said, “Give me the money.”           In shock by what was

happening, Velasquez said that she initially did nothing. The robber then said to her,

“Give me the money, or I’ll shoot you.” Velasquez said that she then opened the

register and handed the robber the money. Because Velasquez had counted the

store’s money and deposited it in the safe a few minutes earlier, she gave less than $60

to the robber.

      From there, the robber motioned with his gun for Velasquez to move to the

back of the store as he said, “Walk to the back.” As the two proceeded back, the

robber noticed a bank bag with cash in it. As he gathered the cash with one hand, he

pointed the gun toward Velasquez with the other and told her not to move or he

would shoot her. The robber then threatened Velasquez again and told her not to

open the door to the back as he slammed it shut and left. After observing the robber

leave the store via video monitors, Velasquez found her cellphone and called 911.

      The State introduced and published for the jury audio of Velasquez’s 911 call.

In the call, Velasquez described how she had just been robbed by a “guy [who] had a

gun, wearing a purple wig, purple leggings, [and] purple lipstick.” Velasquez also said,

“He was dressed like a girl.” Velasquez went on to describe the robber as a black

male, who was roughly six feet tall, had a mustache, and had “some kind of tattoo on

                                           3
his neck.” Later in the call, Velasquez described the tattoo as being on “both sides”

of the robber’s neck, but she also said that she could not make out what the tattoo

was because the wig the robber was wearing covered it.

      During Velasquez’s testimony, the State introduced and published for the jury

video captured from the in-store cameras that night. At the beginning of the video, a

person who appears to be a black male, wearing a black and purple wig, leggings, and

purple to pink lipstick, entered the store. Through the reflection in the window, the

man can be seen walking around as Velasquez assists another customer. A few

minutes later and as another customer entered the store, the robber jogged toward the

store’s door and then swiftly jogged away once he got outside. The State also

replayed a portion of the video for the jury in which the robber can be seen coming

into the store and looking almost directly toward the camera.

      Velasquez said that as police investigated the robbery, she was asked to view a

photo lineup. According to Velasquez, she identified the person who robbed the

store from the photo lineup. After re-identifying the photo of Hobdy she had chosen

from the lineup, Velasquez also identified Hobdy in court as the person who robbed

the MetroPCS on February 13, 2017.

      On cross-examination, Velasquez testified that when she initially saw the photo

lineup, she wrote a comment on the front page of the photo packet that she was

“almost sure [that] this is the person. Same eye look, same lips, same thing on the



                                          4
right side, like a scar.” Velasquez testified that she picked Hobdy from the photo

lineup three days after the robbery and while her memory was still fresh.

        The defense introduced and published for the jury a recording of Velasquez’s

interview with police. In the interview, Velasquez described the robbery. She also

described the robber as having spoken in a deep, manly voice. Velasquez told the

interviewing officers that the robber had tattoos on both sides of his neck but that the

tattoos were hard to see because of the robber’s wig and hoodie.            She further

described the robber as having a slight mustache and some type of “mole or scar” on

his right cheek. She also said that the robber had dark skin, but “not dark, dark skin.”

While Velasquez was reviewing the photo array, she stated that one of the pictures

“may” be the robber. She then asked to see two of the pictures side by side and then

each of the pictures individually again. Eventually, Velasquez settled on a photograph

and stated, “This could be him.” One of the officers then asked, “So this could be

him?”     Velasquez replied that she was getting “goosebumps” looking at the

photograph. She then said that although she was not 100% sure that it was the

robber, the person in the photograph looked a lot like the robber “in the lips” and

“on the right side,” referring to the mole or scar on the person’s face in the

photograph. A little later in the recording, Velasquez told another officer that what

really drew her to the photograph that she chose were the lips because she had

focused on the robber’s lipstick and lips while being robbed. She also told the second

officer that when she saw the picture, she got scared.

                                           5
      After the recording was played for the jury, defense counsel asked Velasquez

how many times she had said that she was not sure that the person in the photograph

was the robber, to which Velazquez replied, “A lot.”           On re-direct, Velasquez

admitted that she was five feet and one inch tall, and although she had reported that

the robber was six feet tall, she testified that the robber was “taller” than her. While

Velasquez was still on the stand, the State asked the trial court to take judicial notice

of any tattoos that Hobdy had on his neck. The trial court took notice that Hobdy

had tattoos on the back of his neck, not on the sides of his neck, and one on the back

of his right hand. The State then had Velasquez use a laser pointer to indicate what

stood out about the picture from the rest of the photographs in the array, and

Velasquez pointed to Hobdy’s eyes and lips, as well as the mark on his right cheek.

      Charles Friend testified that he was working at GameStop on February 14,

2017, when he encountered who he initially thought was a female customer because

the person was wearing a purple and black wig, had either bright pink or purple

lipstick on, and wore tight-fitting leggings. Friend said that he quickly realized that

the person was male because of the size of his feet. Friend approached the customer

and asked if he needed assistance, but according to Friend, the customer acted as

though he did not want to interact. Friend also thought that the person was acting

“defensive about the way [the person was] clenching [his] jacket closed.” Bothered by

the customer’s conduct, Friend went behind the counter and pressed the store’s



                                           6
security button, which notified the store’s security company to actively monitor the

store through the in-store cameras.

      According to Friend, at about the same time he pressed the security button, the

customer walked up to the counter, drew a handgun from beneath his jacket, and

demanded the money from the cash registers and safe. From there, Friend and his

coworker went about emptying all cash from the store’s three cash registers and

placing the cash in a store bag. Friend told the robber that he had entered the code

into the safe but that it would not open until a ten-minute safety period had elapsed.

While waiting for the safe to open, the store’s security company asked over the

intercom whether everything was okay, to which Friend and his co-worker said that it

was. Seemingly bothered by the intercom announcement, the robber took the bag of

money and left without waiting for the safe to open.

      During Friend’s testimony, the State introduced and published for the jury

video of different angles of GameStop captured during the robbery. Using a laser

pointer as he testified, Friend described the events on the video as they unfolded.

The video corroborated much of Friend’s testimony. The State also introduced and

published for the jury audio of the store’s security company’s 911 call made just after

the robbery. In the call, the person reporting the robbery described the robber as a

black male dressed as a female wearing a black wig and printed leggings. The caller

also reported that the robber had used a handgun during the robbery.



                                          7
      Three weeks after the robbery, officers asked Friend to view a photo lineup.

He was unable to identify the robber from the lineup.

      Jose Lazalde, Friend’s coworker, testified that he also was working at

GameStop the night of the robbery. According to Lazalde, as he was assisting a

customer near closing time, he noticed a man come in wearing “bright purple lipstick,

[a] purple wig[, and] really tight leggings.” By Lazalde’s account, after he finished

assisting the customer and the customer exited the store, he turned around to begin

cleaning up the store and saw the robber “showing a gun” to Friend. From there, the

robber told both Lazalde and Friend that he had a gun, that it was loaded, and that he

wanted all the money from the registers. Lazalde said that rather than pointing the

gun directly at him, the robber kept “kind of hiding it . . . with his vinyl jacket, but it

[remained] in his hand.” Similar to Friend’s testimony, Lazalde stated that he and

Friend placed the money from the registers into a bag. Lazalde said that after he and

Friend finished emptying out the registers, the robber said that he wanted the money

from the safe. Because Friend was the only one who could enter the proper code to

open the safe, Friend did so but only after explaining to the robber that the safe

would not open for several minutes. Shortly after that, Lazalde said that the security

company spoke over the store’s intercom, checking on him and Friend. Lazalde said

that as soon as he and Friend said that they were okay, the robber walked out of the

store. Lazalde confirmed that several days after the robbery, police asked him to pick

the robber from a photo lineup. According to Lazalde, even though he was not 100%

                                            8
sure at the time he made his selection, he picked someone other than Hobdy out of

the photo lineup.

      Melina Ramos testified that she was working at a Cato department store located

on South Fielder Road in Arlington on February 13, 2017, when she went to check on

a coworker at the register who had called for her assistance. When she got to the

register, Ramos saw a “guy dressed up as a female who pointed a gun at [her and her

coworker] and asked for the money.” Ramos described the robber as “wearing a

jacket, a black and purple wig, pink lipstick, [a] crop top, and some leggings.” Ramos

said that the gun the robber used was a “silver and black . . . handgun.” From there,

Ramos said that she emptied both cash registers, put the money in a bag, and gave the

bag to the robber. Ramos averred that after she informed the robber that the store’s

safe was empty, the robber ordered her and her coworker into a back room.

According to Ramos, although the robber originally began to follow them to the back

room, once they turned around, he was gone. While Ramos was on the stand, the

State introduced and published for the jury video from the store’s surveillance camera.

Using a laser pointer, Ramos explained to the jury what they were watching on the

video, which corroborated Ramos’s testimony. In the video, the robber was wearing

dark-colored pants.

      Ramos said that a few minutes after the robber directed her and her coworker

to the back room, she called 911. The State introduced and published for the jury an

audio recording of Ramos’s 911 call. In the call, Ramos described the robber as a

                                          9
black male who was dressed like a woman wearing a black and purple wig and pink

lipstick. She also described the robber as being six feet tall, very thin, and between

twenty and thirty years old. Ramos said that the “handgun” the robber wielded was

“gray and black.” Also in the audio, Ramos told the operator that the robber was

wearing white pants. After the audio played for the jury, Ramos continued to testify.

Specifically, Ramos said that she had gotten the color of the robber’s pants wrong in

her 911 call because she was focused on the “top half” of the robber. A few days

after the robbery, police asked Ramos to come to the police department to view a

photo lineup. Ramos said that although she selected one of the people from the

lineup, she had written that she did not know for sure if the person was the robber,

“but he looked very similar.” The photograph that she chose was of someone other

than Hobdy.

      Zane Fleming Phelps testified that she was also working at the Fielder Road

Cato on the day the store was robbed. Phelps described the robber as a “dark-

skinned” man who was “dressed like a female.” Phelps said that the robber was

wearing leggings and had on purple lipstick. According to Phelps, after the robber

approached her at the register, he pulled out a gun and said, “Give me all the money

in the register.” Phelps said that she explained to the robber that she did not have the

clearance to open the register, so she called Ramos from the back room to assist. The

rest of Phelps’s testimony about the robbery matched Ramos’s testimony. Phelps also

said that a short time after the robbery, detectives showed her a photo lineup, but she

                                          10
was not able to recognize anyone. Phelps stated that the trauma of the robbery

caused her to quit work the next day.

       Arlington Police Department Officer Josh Altimus testified that he responded

to 911’s dispatch after Ramos called. By Altimus’s account, the dispatch he received

said that a black male wearing a purple wig and pink lipstick had just robbed the

Fielder Road Cato at gunpoint. Upon arriving at the store and after speaking with

Ramos and Phelps, Atlimus wrote in his report that the suspect was a black male with

facial hair who was wearing flip-flops; multicolored, tight spandex pants; a purple

crop-top shirt; a black hoodie with fur lining; and a black and purple wig. He also

wrote in his report that Ramos and Phelps described the robber as approximately five

feet and seven inches to five feet and ten inches tall, weighing between 130 and 150

pounds.

       Allyson Salazar, who was working at a different Cato located on Little Road in

Arlington on February 13, 2017, testified that she saw a man come into her store that

night who was “oddly dressed.” Specifically, Salazar said that the man “had girl[s]

clothes on[;] a black jacket[; a] white shirt[;] purple, white, and black tights[; and] flip-

flops.” She also said that the man was wearing purple lipstick. By Salazar’s account,

she met the man at the register and then the man pulled out a gun, laid it on the

counter, and said, “Open the register and [sic] the money in the safe.” Salazar said

that she put the money from both of her registers into a Cato bag and handed it to

the robber. According to Salazar, neither her coworker nor any of the customers in

                                             11
the store realized what had happened until after the robber was gone. Salazar called

911.

       The State introduced and published for the jury Salazar’s 911 call. In the call,

Salazar told the 911 operator that her store had just been robbed and that the robber

was a black male dressed like a woman wearing a purple and black wig; pink or purple

lipstick; flip-flops; a black jacket; and purple, black, and blue tights. Salazar also

described the robber as being roughly five feet and nine inches tall with a thin build,

possibly weighing between 130 and 140 pounds, and appearing to be in his late

twenties. Salazar also said that the robber had a little facial hair. She described the

weapon the robber used as being a black and silver handgun.

       Salazar admitted that she was unable to pick the robber out of a photo lineup

that the police had showed her. She also said that she ended up quitting her job at

Cato because the experience was traumatic. On cross-examination, Salazar testified

that the robber was “very, very dark” and that the robber spoke in a quiet, low voice.

       Officer Randy Collins of the Arlington Police Department testified that he

responded to dispatch regarding Salazar’s 911 call. Collins said that as he interviewed

Salazar about the robbery, she clarified that the robber was wearing purple lipstick,

not pink. He also stated that while he was on scene investigating, he heard about the

robbery at the Fielder Road Cato and how that robbery involved someone that

matched the description Salazar had reported.



                                          12
       Officer John Martin with the Fort Worth Police Department testified that he

was working for the Saginaw Police Department on February 14, 2017, when he

responded to a robbery call at a 7-Eleven. According to Martin, dispatch described

the robber as a male dressed as a female. The dispatch also indicated that the robber

had left the 7-Eleven in a black BMW. After arriving on scene, Martin spoke with the

cashier, Edward Jefferson. Martin averred that either he or his partner wrote in the

report that Jefferson described the robber as a black male dressed like a woman with a

handgun who was roughly six feet tall wearing a black and purple wig, a black jacket,

purple lipstick, and floral pants.

       Jefferson also testified about the 7-Eleven robbery. Jefferson said that he was

working as a cashier and stocker the night of February 14, 2017, when a man “dressed

up as a female” came into the store wearing a black jacket, a wig, makeup, a woman’s

blouse, and multi-colored pants. He further described the wig as being black with

“purplish like highlights in it.” Jefferson also said that the robber was wearing pink or

purple lipstick.   By Jefferson’s account, the robber came into the store acting

“fidgety” and asked to purchase a package of cigars. When Jefferson went to ring up

the cigars, the robber pulled out a handgun and demanded the money from the

register. Jefferson complied and then the robber asked about the store’s safe. When

another employee informed the robber that employees did not have access to the safe,

the robber demanded the money from a second register. According to Jefferson, after



                                           13
he handed the robber a bag containing the money from both registers, the robber left

the store, and Jefferson called 911.

      While Jefferson was on the stand, the State introduced and published for the

jury a recording of Jefferson’s 911 call. In the call, Jefferson described how an armed

black male “dressed up like a woman” had robbed the store. Jefferson described the

robber’s clothing as being a black jacket; a colorful blouse; and colorful, purple-like

pants. He also reported that the robber was wearing purple makeup. During the call,

Jefferson also said that there was a black BMW waiting outside while the robbery

occurred, but he did not see the robber get into the car. Jefferson did state, however,

that he believed the robber was associated with the vehicle because it left just as the

robber did.

      As Jefferson continued to testify, the State introduced and published to the jury

pictures from the inside of the 7-Eleven. The State then had Jefferson describe the

robbery using the pictures and a laser pointer as had Velasquez, Friend, and Ramos.

The State also introduced and published to the jury a video taken from the store’s

surveillance camera showing the robbery as it occurred. As the video played for the

jury, the State asked questions of Jefferson designed to allow him to narrate what was

occurring in the video.

      The day after the robbery, Jefferson picked Hobdy’s photograph from a photo

lineup as being the robber. Jefferson also identified Hobdy in open court as the

person that he chose from the lineup and as the person who robbed the 7-Eleven.

                                          14
      Detective Bryan Kline from the Arlington Police Department testified that he

led the investigation into the two Cato robberies. Kline said that after watching the

surveillance video from one of the Cato stores, reviewing witnesses’ statements, and

listening to the 911 calls, he determined that he was looking for a twenty- to twenty-

eight-year-old black male who was roughly five feet and nine inches tall and weighed

about 130 pounds. He also said that the suspect had a thin build, possessed some

slight facial hair, and used a silver handgun to commit the robberies. Kline further

stated that all witnesses reported that the suspect was a male dressed as a woman

wearing a black and purple wig, colorful lipstick, black and purple tights, and flip-

flops. According to Kline, he did not initially have a suspect’s name, so he published

a bulletin to other police departments containing the suspect’s description as well as a

screen shot of the robber from one of the surveillance videos. After publishing the

bulletin, a Fort Worth police officer contacted Kline and gave him Hobdy’s name as a

suspect related to the GameStop and 7-Eleven robberies. Kline averred that after

conferring with another officer in his department regarding what that officer learned

of the robberies, he decided to seek an arrest warrant for Hobdy.

      Detective Harold Cussnick of the Fort Worth Police Department testified that

he investigated the robberies of the 7-Eleven and GameStop that occurred on

February 14, 2017. Cussnick said that after investigating the two robberies as well as

gathering some information about the MetroPCS robbery, he determined that the

same person had committed all of the robberies in similar fashion wearing the same

                                          15
clothing. According to Cussnick, he eventually singled out Hobdy as the robber

because more than one witness from the robberies had identified him in photo

lineups. After seeing Kline’s bulletin and believing that the robberies were related,

Cussnick contacted Kline and shared his conclusion that Hobdy was the robber.

      Cussnick said that he ultimately was able to locate Hobdy in New Orleans

Parish, Louisiana, where he took Hobdy into custody. Cussnick also interviewed

Hobdy in Louisiana about the robberies.

      According to Cussnick, Hobdy denied any involvement in the robberies.

Cussnick also said that he showed Hobdy Kline’s bulletin and the thing that upset

Hobdy more than being accused of the robberies was the description in the bulletin

that the robber was “a man dressed as a woman.” Cussnick said, “That one upset

[Hobdy] extremely bad. [Hobdy] was more upset with that than he was being accused

of robberies.” According to Cussnick, Hobdy made inconsistent statements during

the interview. Specifically, Cussnick testified that Hobdy initially said that he moved

to Louisiana in 2015, but because it was 2017, he could not have lived in Louisiana for

the “four years” he claimed he had lived there. Cussnick also said that his suspicion

that Hobdy had not lived in Louisiana very long was buttressed by the fact that he had

learned from Louisiana officials that Hobdy had obtained a Louisiana identification

card on February 7, 2017. Cussnick said that he also found it unbelievable when

Hobdy said that he had a phone during the times of the robberies but after only a

month of owning the phone, he had thrown it away. The State introduced and

                                          16
published for the jury audio of the interview, which verified Cussnick’s testimony

about what Hobdy had told him.

      During Cussnick’s testimony, the State introduced and published to the jury a

map depicting the locations of the robberies and an address that Cussnick testified

was associated with Hobdy.       The map shows that the five robberies were all

committed within a few miles of the address associated with Hobdy.

      Hobdy testified in his own defense. Hobdy testified that he identifies as a

“transgender female,” that he began “transitioning” in 2014 through hormone therapy

and “[s]eeing a therapist,” that he plans on having a sexual reassignment surgery in the

future, and that he was still in the process of “transitioning” during February 2017.

Hobdy further averred that he considers himself a woman, that he presents himself as

a woman “every day of [his] life,” and that he gets upset if someone does not take

viewing him as a woman seriously.

      According to Hobdy, he was living in the streets of New Orleans during the

time the robberies were committed and that he had lived in Louisiana since the

middle of 2014. Hobdy admitted that he has a lengthy criminal history in Tarrant

County, including convictions for aggravated assault, prostitution, and failure to

identify himself to police, but he said that he had never been convicted of any offense

that involved stealing from a person or carrying a gun. According to Hobdy, because

of the hormone therapy, he has not been able to grow facial hair for a year and would

not have been able to grow facial hair in February 2017. He also said that he had seen

                                          17
the video footage from the surveillance cameras and that he could not see that the

robber had facial hair. By Hobdy’s account, he bears no resemblance to the robber in

the videos. Specifically, Hobdy said that the person in the video is obviously a man

disguised as a woman whereas he is already living as a woman. He also stated that his

eyebrows are not as “heavy” as the robber’s eyebrows and that he does not have the

same-shaped nose as the robber.

      On cross examination, Hobdy admitted that he was in Texas in 2014 when he

was convicted of prostitution and served a six-month jail sentence. When asked why

he had testified that he lived in New Orleans in 2014, he stated that he “got the years

mixed up.” When asked again whether he was in New Orleans in 2014, Hobdy did

not respond. The State introduced and published to the jury pictures of Hobdy that

officers took of him after he was extradited to Texas. Hobdy agreed that the pictures

accurately reflected him at the time he was extradited, but he said that during that time

he was not taking his routine hormones. He also testified that he had a pretty

distinctive scar on the side of his mouth. On redirect, the defense introduced two

photographs of Hobdy that had been taken the day of trial.

      A jury convicted Hobdy of six counts of aggravated robbery with a deadly

weapon and assessed punishment at sixty years’ confinement for each conviction. The

trial court rendered judgment accordingly, ordering that the sentences run

concurrently. This appeal followed.



                                           18
                                    III. DISCUSSION

      In his sole issue, Hobdy argues that the evidence is insufficient to support his

convictions. Specifically, Hobdy argues that the evidence is insufficient to establish

that he was the individual that committed the robberies. Hobdy does not challenge

that the five robberies were committed by the same person.

      Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct.
2781, 2787 (1979); see U.S. Const. amend. XIV. In our due-process evidentiary-

sufficiency review, we view all the evidence in the light most favorable to the verdict

to determine whether any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017). This standard gives full

play to the factfinder’s responsibility to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts. See

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. Thus, when performing an

evidentiary-sufficiency review, we may not re-evaluate the evidence’s weight and

credibility and substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at

622. Instead, we determine whether the necessary inferences are reasonable based on

the evidence’s cumulative force when viewed in the light most favorable to the

                                            19
verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State,

514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency

review must not engage in a ‘divide and conquer’ strategy but must consider the

cumulative force of all the evidence.”). We must presume that the factfinder resolved

any conflicting inferences in favor of the verdict, and we must defer to that resolution.

Murray, 457 S.W.3d at 448–49.

       To determine whether the State has met its Jackson burden to prove a

defendant’s guilt beyond a reasonable doubt, we compare the crime’s elements as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); Crabtree v. State,

389 S.W.3d 820, 824 (Tex. Crim. App. 2012) (“The essential elements of the crime are

determined by state law.”). Such a charge is one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Jenkins, 493 S.W.3d at 599. The “law as

authorized by the indictment” means the statutory elements of the charged offense as

modified by the factual details and legal theories contained in the charging instrument.

See id.; see also Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the

State pleads a specific element of a penal offense that has statutory alternatives for

that element, the sufficiency of the evidence will be measured by the element that was

actually pleaded, and not any alternative statutory elements.”).

                                            20
          A person commits aggravated robbery if he commits robbery and he uses or

exhibits a deadly weapon. Tex. Penal Code Ann. § 29.03(a)(2). A person commits

robbery if, in the course of committing theft with the intent to obtain or maintain

control of the property, he intentionally or knowingly threatens or places another in

fear of imminent bodily injury or death. Id. at § 29.02(a)(2). A firearm is a deadly

weapon. Id. at § 1.07(a)(17).

          The State must prove beyond a reasonable doubt that the defendant is the

person who committed the charged offenses. Bradley v. State, 359 S.W.3d 912, 916

(Tex. App.—Houston [14th Dist.] 2012, pet. ref’d). Identity may be proven by direct

evidence, circumstantial evidence, or even reasonable inferences made from available

evidence. Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim. App. 2009); Bin Fang v.

State, 544 S.W.3d 923, 928 (Tex. App.—Houston [14th Dist.] 2018, no pet.). Lack of

DNA or fingerprint evidence does not affect the sufficiency of the proof. Pena v.

State, 441 S.W.3d 635, 641 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d). And it is

well-settled that the testimony of a sole witness to an offense may constitute sufficient

evidence to support a conviction. Aguilar v. State, 468 S.W.2d 75, 77 (Tex. Crim. App.

1971); Johnson v. State, 176 S.W.3d 74, 77 (Tex. App.—Houston [1st Dist.] 2004, pet.

ref’d).

          Here, both Velasquez, the victim from the MetroPCS robbery, and Jefferson,

one of the victims from the 7-Eleven robbery, testified that they had picked Hobdy’s

picture from a photo lineup days after the robberies. And both Velasquez and

                                           21
Jefferson identified Hobdy in court as the robber. Further, the jury heard, both

through Velasquez’s testimony and her 911 call, that the robber had either a scar or

mole on his face, and Hobdy testified about a distinctive scar on his face. This

testimony alone could constitute sufficient evidence that Hobdy was the robber in

those two robberies. See Aguilar, 468 S.W.2d at 77 (“We conclude that the testimony

of the eye witness alone was sufficient to support the jury’s verdict.”).

      But the State put on more evidence of Hobdy’s identity than just Velasquez’s

and Jefferson’s testimony. Indeed, the State presented in-store surveillance video

from the Fielder Road Cato, GameStop, MetroPCS, and 7-Eleven robberies. And at

one point in the trial, the State focused the jury’s attention toward a segment in the

MetroPCS video wherein the robber looked almost directly at the camera as he

entered the store. The State also introduced Kline’s bulletin which contained a still

shot of the robber from the 7-Eleven robbery. A rational factfinder could have

concluded that Hobdy, who the jury saw in open court throughout the course of trial,

was the same person they saw in the images of the robber that the State introduced.

See Smith v. State, 421 S.W.3d 161, 165 (Tex. App.—San Antonio 2013, no pet.)

(reasoning that the jury could have concluded defendant was the perpetrator based

partly on the fact that the State had introduced images from surveillance video

showing perpetrator of aggravated robbery).

      Additionally, the jury could have considered Hobdy’s inconsistent stories to

Cussnick about how long he had lived in Louisiana, as well as his inconsistent and

                                            22
nonresponsive statements made at trial about how long he had lived there, as evidence

of a consciousness of guilt that he was the perpetrator of these robberies. See Ross v.

State, 154 S.W.3d 804, 812 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d)

(reasoning that defendant’s statements to police on videotape which contradicted

other evidence at trial were relevant and admissible to show his consciousness of

guilt). The jury also could have reasonably inferred from Hobdy’s reaction to Kline’s

bulletin that Hobdy was “insult[ed]” to be described as a “man dressed as a woman”

and that Hobdy considered the bulletin’s description as an afront to him because he

considered the flier to be about him. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Queeman, 520 S.W.3d at 622. This inference is further reasonable given that Hobdy

testified that he becomes upset when he is not acknowledged as being female.

      Hobdy argues that the evidence presented at trial about his physical

characteristics is inconsistent with his own physical characteristics. He also points out

that not every witness testified to the robber’s same height, weight, voice, and skin

color and that some of the witnesses reported or testified inconsistently by their own

statements. While it is true that some witnesses’ recollections of the robber differed

from other witnesses’ recollections and while it is true that some witnesses reported

different descriptions from the ones they ultimately testified to, the resolution of these

perceived inconsistencies is the province of the jury and we must presume that the

jury resolved the inconsistencies in favor of its finding that Hobdy was the robber.

See Murray, 457 S.W.3d at 448–49 (reasoning that it is the factfinder’s role to resolve

                                           23
any conflicting inferences in favor of the verdict and that as a reviewing court we

must defer to that resolution); see also Jones v. State, 984 S.W.2d 254, 258 (Tex. Crim.

App. 1998) (reasoning that the factfinder is free to believe or disbelieve any part or all

of a witness’s testimony).

      Viewing all the evidence of Hobdy’s identity in the light most favorable to the

jury’s verdict, we hold that a rational factfinder could have found that the State

proved beyond a reasonable doubt that Hobdy is the person who committed the

robberies. See Bradley, 359 S.W.3d at 916; see also Jackson, 443 U.S. at 319, 99 S. Ct. at

2789. We overrule Hobdy’s sole issue.

                                   IV. CONCLUSION

      Having overruled Hobdy’s sole issue on appeal, we affirm the trial court’s

judgments.


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 8, 2019




                                           24